DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on January 17, 2020, in which claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on January 17, 2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 recite the following limitations: claim 4 recites “the method of claim3, wherein the output data record”. There is no “output data record mentioned in claim 4. Claim 4 should read “the method of claim 1, wherein the output data record”. Claim 9 recites “the method of claim 3, wherein the bundled individual job”. There is no mentioned of “bundling” mentioned 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al., (hereinafter “Dingman”) US 9,201,558 in view of Naida et al., (hereinafter “Naida”) US 2013/0124466.
As to claim 1, Dingman discloses a method for processing data sets, the method comprising the steps of:
	automatically distributing, using key-value stores, input data records across a plurality of servers, each server of the plurality of servers receiving a respective corresponding portion of the input data records (see col.12, lines 37-57 and col.27, lines 40-49, dynamic lookup table is a special source data port used to query data based on one or more key values and use of deployment packages is particularly useful in such an environment, as these packages enable the work to be distributed amongst one or more compute nodes). However, Dingman does not explicitly execute code in jobs locally on each server of the plurality of servers to process each respective corresponding portion of the input data records, wherein processing each portion of the input data records produces a set of output data records.
bundles, and appends the bundles to the appropriate ta, and , runs a MapReduce job that cranks through the input data that includes content from the web pages and produces a dataset containing the new signals, stored in billions of records in a distributed file system).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Dingman to execute code in jobs locally on each server of the plurality of servers to process each respective corresponding portion of the input data records in order to efficiently store all of the values for particular field selected from across the millions of records together in contiguous portion of the servers.

As to claim 2, the combination of Dingman and Naida discloses the invention as claimed. In addition, Dingman discloses the method of claim 1, wherein key-value stores that sort keys or use hashing to locate keys enable lookup of values by keys (see col., lines, using the lookup table as a target and outputting a record containing the key field values, wherein Link 2 maps a key value from the /OrderDetails/sRecord1/orderNumber source field to a key value in the /Customers/tRecord1/customerNumber target field. This is a simple copy, so the move operation is used to transfer the source identity value to the target identity field.).


key values).

As to claim 4, the combination of Dingman and Naida discloses the invention as claimed. In addition, Dingman discloses the method of claim 3, wherein the output data record of an intermediate job of a logical analytical workflow is written to either a key-value store or to a distributed file system (see col.27, lines 40-47, using the lookup table as a target and outputting a record containing the key field values).

As to claim 5, the combination of Dingman and Naida discloses the invention as claimed. In addition, Naida discloses the method of claim 4, wherein the output data record of a final job of a logical analytical workflow is written to the key-value store (see [0241]-[0242], a data owner may generate a job that is executed by the import job manager, and that establishes a continuous import service that takes objects that are newly placed in a bucket and "auto-imports" the data in the objects into a table).

As to claim 6, the combination of Dingman and Naida discloses the invention as claimed. In addition, Naida discloses the method of claim 3, further comprising the step of querying in situ the input data records of each logical analytical workflow (see par. [0065], accessed in situ, which may provide computational analysis time savings on the order of magnitudes).
situ by the querying system in order to produce different sets of output columns).

As to claim 8, the combination of Dingman and Naida discloses the invention as claimed. In addition, Naida discloses the method of claim 3, wherein the chaining of multiple ones of jobs produces a chain of jobs, each said chain of jobs comprising at least one job stage, the method further comprising the step of bundling said stages into individual jobs (see [0246], convert data from a given set of inputs into a sharded set of columnar data bundles, and appends the bundles to the appropriate table).

As to claim 9, the combination of Dingman and Naida discloses the invention as claimed. In addition, Naida discloses the method of claim 3, wherein the bundled individual jobs comprise one of a single map stage, map and combine stages, map and reduce stages, and map, combine, and reduce stages (see [0101], in order to allow accessing the data without a time-consuming loading phase it is often possible to run dozens of MapReduce analyses before a database management system is able to load the data and execute a single query, which is a major impedance to database usage in analytical data processing).

As to claim 10, the combination of Dingman and Naida discloses the invention as claimed. In addition, Naida discloses the method of claim 9, further comprising the steps of: configuring each bundled individual job to retrieve an input data record from either the key-value store or job can create a new table, overwrite an existing table, or append data to an existing table with a matching schema, as the user specifies in the job description), and configuring an output data record for each bundled individual job to go to either the distributed filesystem for processing by a later job or to the key-value store for storing final results (see [0246], convert data from a given set of inputs into a sharded set of columnar data bundles, and appends the bundles to the appropriate target).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US10176225 (involved in a first writing subsystem that is designated to write updates to a copy of a first logical partition of data that is stored by the first data center. The system comprises a second writing subsystem that is designated to write updates to a copy of a second logical partition of data that is stored by the second data center. The system comprises a third writing subsystem that is designated to write updates to a copy of a third logical partition of data that is stored by the third data center).
US 10599684 (involved in a data processing system communicatively coupled to data sources and big-data databases. The data processing system collects data pieces from the data sources by collector modules, analyzes the collected data pieces to determine whether relationships exist between the collected data pieces by analyzer modules, creates reusable data globs that include the data pieces and relationship information and communicates data globs to the big-data databases by the web data services such that the big-data databases store the data globs).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 10, 2021